Exhibit 99.1 FOR IMMEDIATE RELEASE ZOLTEK REPORTS SECOND QUARTER SALES GROWTH ST. LOUIS, MISSOURI ¾May 5, 2011¾ Zoltek Companies, Inc. (Nasdaq: ZOLT) today reported financial results for the second quarter of its 2011 fiscal year. Zoltek’s net sales for the quarter ended March 31, 2011, totaled $37.1 million, compared to $26.0 million in the second quarter of fiscal 2010, an increase of 42.5%. On a sequential quarter basis, net sales for the latest quarter increased $4.2 million, or 12.9%, from the first quarter of fiscal year 2011. In the second quarter of fiscal year 2011, Zoltek reported a net loss of $5.1 million, compared to a $5.0 million loss in the second quarter of fiscal year 2010. Zoltek also reported an operating loss of $3.3 million in the second quarter of fiscal year 2011, compared to an operating loss of $5.0 million in the second quarter of fiscal year 2010. For the first six months of fiscal year 2011, Zoltek’s net sales were $70.0 million, a gain of 27.4% over net sales reported for the first six months of the previous fiscal year.Zoltek reported a net loss of $6.7 million for the first half of the current year, which compares to a net loss of $5.5 million in the corresponding period of fiscal 2010. Net cash provided by Zoltek’s operating activities was $4.3 million in the first half of fiscal 2011. “The strong growth in sales in the second quarter and for the first half of fiscal year 2011 reflected Zoltek’s position, under improved market conditions, as the global leader in supplying low-cost, high-performance carbon fibers used in building the world’s biggest and most advanced wind turbines, as well as significant increases in sales for other applications,” said Zsolt Rumy, Zoltek’s Chairman and Chief Executive Officer.“We achieved this growth despite a decrease in sales to Vestas, our largest wind turbine customer.That decrease was more than offset by shipments of commercial carbon fibers for wind energy applications to customers in Europe and Asia, and sales for non-wind applications.Looking ahead to the rest of the year and beyond, we believe we are well-positioned to gain business from leading global wind turbine manufacturers and the producers of advanced turbine blades. We also believe that overall market conditions for commercial carbon fibers will continue to be favorable during the balance of our 2011 fiscal year.” Rumy added that “During the second quarter we announced a realignment of our sales organization to focus on wind applications, composite intermediates and technical fibers, in addition to our existing group working on automotive applications. This has facilitated the pursuit of our strategy to drive growth in large volume applications by making available more economical downstream processing capabilities for production of finished parts than have been generally available in the fragmented composites marketplace. For example, we are beginning to see some early success from the collaboration between our wind turbine blade expertise and our composite intermediate expertise in introducing our prepreg product to wind energy customers in China.” Zoltek Reports Second Quarter Sales Growth Page 2 May 5, 2011 “Our short-term operating results reflect our strategic investments in building our business. While we are essentially debt-free and our operations have generated cash over the past several quarters, our reported operating losses and net losses for book purposes have been due in large measure to the fact that we are intentionally carrying excess capacity so we can assure customers of predictable low-cost supply in order to capitalize on identified growth opportunities. Given the nature of our business, we cannot predict when our active development efforts with potential large-volume new customers and new applications will materialize. However, our year-to-date growth gives us confidence that our strategy is valid. Nonetheless, we understand the need to operate profitably over the long term and believe we will benefit from significant operating leverage as the scale of our business increases,” Rumy said.“Until market conditions change, we expect that historically high acrylonitrile costs and the weak U.S. dollar will continue to adversely affect our reported results.” Zoltek will host a conference call to review second quarter results and answer questions on Friday, May 6, 2011, at 10:00 am CT.The conference dial-in number is (888) 668-1645.The confirmation code is 8028893.Individuals who wish to participate should dial in 5 to 10 minutes prior to the scheduled start time. This conference call will also be webcast on Zoltek’s website ― www.zoltek.com ― under “Investor Relations – Events & Presentations.”The webcast replay will be available on the website several hours after the call. For further information contact: Zsolt Rumy, Chairman and CEO 3101 McKelvey Road St. Louis, MO 63044 (314) 291-5110 This press release contains certain statements that constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. The words “expect,” “believe,” “goal,” “plan,”“intend,” “estimate,” and similar expressions and variations thereof are intended to specifically identify forward-looking statements. Those statements include statements regarding the intent, belief or current expectations of us, our directors and officers with respect to, among other things: (1)our financial prospects; (2)our growth strategy and operating strategy, including our focus on facilitating acceleration of the introduction and development of mass market applications for carbon fibers; and (3)our current and expected future revenue. This press release also contains statements that are based on the current expectations of our company. You are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors. The factors that might cause such differences include, among others, our ability to: (1) successfully adapt to recessionary conditions in the global economy and substantial volatility in order rates from our wind energy customers; (2) penetrate existing, identified and emerging markets, including entering into new supply agreements with large volume customers; (3) continue to improve efficiency at our manufacturing facilities on a timely and cost-effective basis to meet current order levels of carbon fibers; (4) successfully add new planned capacity for the production of carbon fiber and precursor raw materials and meet our obligations under long-term supply agreements; (5) operate profitably; (6) increase or maintain our borrowing at acceptable costs; (7) manage changes in customers’ forecasted requirements for our products; (8) continue investing in application and market development for a range of applications; (9) manufacture low-cost carbon fibers and profitably market them despite fluctuations in raw material and energy costs; (10) successfully operate our Mexican facility to produce acrylic fiber precursor and carbon fibers; (11) successfully continue operations at our Hungarian facility if natural gas supply disruptions occur; (12) successfully prosecute patent litigation; (13) successfully facilitate adoption of our carbon fibers by the auto industry for use in high-volume applications; (14) establish prepreg capacity; and (15) manage the risks identified under "Risk Factors" in our filings with the SEC.Because forward-looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified, you should not rely upon forward-looking statements as predictions of future events. The events and circumstances reflected in the forward-looking statements may not be achieved or occur and actual results could differ materially from those projected in the forward-looking statements. ZOLTEK COMPANIES, INC. SUMMARY FINANCIAL RESULTS (Amounts in thousands, except share and per share data) (Unaudited) Three Months Ended March 31, Net sales $ $ Cost of sales, excluding available unused capacity costs Available unused capacity costs Gross profit Application and development costs Selling, general and administrative expenses Operating loss ) ) Interest expense, net, including amortization of financing fees and debt discount (3
